DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 04/08/2021 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2021.

Claim Interpretation
Claim 9 contains the limitation “further comprising a step g” but depends from claim 1. While the claim is not indefinite, it appears Applicant may have intended to have claim 9 depend from claim 8 which contains a “step f.” However, as claim 9 is not indefinite as currently written it is interpreted as depending from claim 1 as written. It is further noted that even if claim 9 were interpreted or amended to depend from claim 8, it appears the same rationale stated below would still apply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the cells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norikane (US20160040025) in view of Nishibori (US5080292).

In reference to claim 1:
Norikane discloses a method for producing a gelatin formed body (abstract, claim 5), the method comprising:
a step (a) of forming, on a substrate, a layer containing a gelatin powder and has an average particle diameter of 25 to 200 μm (paras 0033-0034); and
a step (b) of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or lower toward the layer formed in the step a from a nozzle and flying the jetted liquid droplets so that the liquid droplets are landed on the layer formed in the step (a), thereby forming a gelatin formed body (paras 0069, 0142).
Norikane does not disclose wherein the gelatin powder is obtained by air-drying an aqueous gelatin solution. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Nishibori discloses a known method of producing gelatin powder including drying and pulverizing (col 7 ln 1-14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize an air dried 

In reference to claim 2:
In addition to the discussion of claim 1, above, Norikane further discloses wherein the gelatin in the step c is animal gelatin (para 0051, beMatrixTM is a porcine skin derived gelatin).

In reference to claim 3:
In addition to the discussion of claim 1, above, Norikane further discloses wherein the alcohol having a boiling point of 120° C. or lower in the step b is ethanol (para 0069).

In reference to claim 4:
In addition to the discussion of claim 1, above, Norikane further discloses further comprising: after the step b,
a step c of forming a layer containing a powder which is obtained by air-drying an aqueous gelatin solution and has an average particle diameter of 25 to 200 μm on the layer formed in the step a and the gelatin formed body formed in the step b; and
a step d of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or lower from a nozzle and flying the jetted liquid droplets so that the liquid droplets are landed on the layer formed in the step c, thereby producing a gelatin formed body (paras 0119-0121).

In reference to claim 5:
TM is a porcine skin derived gelatin).

In reference to claim 6:
In addition to the discussion of claim 4, above, Norikane further discloses wherein the alcohol having a boiling point of 120° C. or lower in the step d is ethanol (para 0069).

In reference to claim 7:
In addition to the discussion of claim 1, above, Norikane further discloses wherein in the step b, the produced gelatin formed body is in contact with the substrate (para 0098).

In reference to claim 8:
In addition to the discussion of claim 1, above, Norikane further discloses further comprising:
after the step b,
a step c1 of forming a layer containing a powder which is obtained by air-drying an aqueous gelatin solution and has an average particle diameter of 25 to 200 μm on the layer formed in the step a and the gelatin formed body formed in the step b; and a step d1 of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or lower from a nozzle and flying the jetted liquid droplets so that the liquid droplets are landed on the layer formed in the step c1, thereby producing a gelatin formed body (paras 0119-0121); and
further comprising, after the step d1, a step e of forming a layer containing a powder which is obtained by air-drying an aqueous gelatin solution and has an average particle diameter of 25 to 200 μm on the layer formed in the step c1 and the gelatin formed body formed in the step d1; and a step f of jetting liquid droplets of an aqueous solution containing alcohols having a boiling point of 120° C. or 
wherein, in the step b, the produced gelatin formed body is in contact with the substrate (para 0098),
in the step d1, the liquid droplets are landed on a region corresponding to the outer peripheral region of the upper surface of the gelatin formed body formed in the step b (para 0119-0121), and
in the step f, the liquid droplets are landed in a region corresponding to the outer peripheral region of the upper surface of the gelatin formed body formed in the step d1 and in a region inside the region surrounded by the gelatin formed body formed in the step d1 (para 0119-0121).

In reference to claim 9:
In addition to the discussion of claim 1, above, Norikane further discloses further comprising a step g of removing the powder not used for forming a gelatin formed body (para 0066).

In reference to claim 10:
In addition to the discussion of claim 9, above, Norikane further discloses further comprising a step h of heating the formed body to cure the formed body, after the step g (para 0121).

In reference to claim 11:
In addition to the discussion of claim 10, above, Norikane further discloses wherein the formed body is heated for 1 hour to 72 hours (para 0143).

In reference to claim 12:
.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norikane and Nishibori as applied to claim 1, above, and further in view of Sherwood (US20030114936).

In reference to claims 13 and 14:
In addition to the discussion of claim 1, above, Norikane further discloses the use of bioaffinitive materials (paras 0017, 0031). Modified Norikane does not teach further comprising a step j of seeding the cells  into the gelatin formed body (claim 13) or wherein the gelatin formed body is a scaffold for regenerative medicine or a tissue repair material (claim 14). However, this is obvious in view of Sherwood. Sherwood teaches the use of additive manufacturing with a powder bed and binder jet to produce devices such as scaffolds for tissue regeneration and for seeding and implanting cells to form organ and structural components (paras 0033, 0183). Sherwood further teaches that the use of cell seeding and the additive manufacturing process of a powder bed and binder allows for the selective control of composition and gradients (para 0033). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to produce a device that is suitable for repair or replacement of cartilage and/or bone (Sherwood para 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742